Case 2:18-cv-02071-CFK Document 47 Filed 04/22/19 Page 1 of 3

Cornplete Business Solutions Group, Inc.

By: John P. Hartley, Esquire

Attorney I.D. No.: 47106

20 N 3rd Street

Philadelphia, PA 19106 Atlorney for Defendant
Tel. 215-922-2636 x10157

e-rnail: jhartley@parfunding.com

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES SHELTON, Case No. 2:18-cv-()207l-CFK

Plaintiff, Honorable CHAD F. KENNEY
v.

FAST ADVANCE FUNDING LLC,

Defendant.

 

DEFENDANT’S SUR-REPLY BRIEF IN OPPOSITION TO PLAINTIFF’S MOTION IN
LIMINE TO PREVENT DEFENDANT FROM OFFERING TESTIMONY OF
EVIDENCE CONTRARY TO PLAINTIFF’S REOUEST FOR ADMISSIONS

COMES NOW, Defendant, Fast Advance Funding, Inc., and, for its Sur-reply In
Opposition To Plaintift’ s Motion In Limine To Prevent Defendant From Offering Testirnony Of
Evidence Contrary To Plaintiff’s Request F or Adrnissions, states as follows:

l. Contrary to the Court’s Standing Order, Plaintiff has attached an exhibit to his
Reply Brief in this matter. See Section VI., Motions Practice, Paragraph B, “Reply and sur-reply
briefs shall not include declarations or exhibits.”

2. Accordingly, the attached Request for Admissions should be stricken.

3. If the Court Wishes to consider these Requests, Defendant respectfully requests

leave to tile its Answers to these Requests.

Case 2:18-cv-02071-CFK Document 47 Filed 04/22/19 Page 2 of 3

4. Requests for Admissions are intended to establish already agreed-to matters. “[R]
equests for admissions are used to establish admission of facts about which there is no real
dispute.” Kelly v. McGraw-Hill Companies, Inc., 279 F.R.D. 470, 472 (N.D. Illinois 2012), And
are not be used as a “gotcha” tactic. Id.

5. See also Broudeur v. McNamee, 2005 WL l774033, *2 (S.D. New York 2005)
(Request for Admissions is a “procedure for obtaining admissions for the record of facts already
known by the seeker.”) (citations omitted)

6. A number of Plaintiff’s Requests are not admitted Such as RFA 7, “Admit YOU
engaged in caller ID spoofmg when YOU called Plaintiff`s cellular phone prior to May l7, 2018.”
And RFA ll, “Admit you haver control over your third party lead generation vendor.” These
Requests do not seek agreed evidence, but, rather, call for legal conclusions to which Defendant
does not agree.

7. Therefore, Defendant should be allowed to respond to these Requests, if the Court
wishes to consider them. An Altemative Order allowing Defendant ten (lO) days to respond to
these Requests for Admissions.

WHEREFORE, Defendant respectfully requests that Plaintiff’ s Motion In Limine To

Prevent Defendant From Offering Testimony Of Evidence Contrary To PlaintifF s Request For

By: M' Q:lw<§~

Date: April 22, 2019 MP. Hartley, Esquire
Attorneyfor Defendant

Admissions be denied.

Case 2:18-cv-02071-CFK Document 47 Filed 04/22/19 Page 3 of 3

Complete Business Solutions Group, Inc.

By: John P. Hartley, Esquire

Attomey I.D. No.: 47106

20 N 3“1 Street

Philadelphia, PA 19106 Attorneyfor Defendant
215-922-2636 xl 19

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES SHELTON Case No. 2118-cv-0207l-CFK
Hon. CHAD F. KENNEY

Plaintiff,
V.

FAST ADVANCE FUNDING LLC

 

Defendant.

 

CERTIFICATION OF SERVICE

I, Denise Devlin, Paralegal, hereby certify that on April 22, 2019, l caused true and
correct copies of the Defendant’s Sur-Reply Brief in Opposition to Plaintiff’s Motion in Limine
to Prevent Defendant from Offering Testimony of Evidence Contrary to Plaintiff’ s Request for

Admissions to be served upon the persons and in the manners set forth below:

ELECTRONIC COURT FILING

Norman M. Valz, Esq. Bryan Anthony Reo
490 Norristown Road REO LAW, LLC
Suite 151 P.O. Box 5100

Mentor, OH 44061

Blue Bell, PA 19422 Atmmeyfor the plaintiff

Attorneyfor the Defendant

Date: April 22, 2019 §§ /fj\a/\W~z 6 ¢{/@//\.

Denise Devlin, Paralegal

